Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul A, Mitchell appeals the district court's order dismissing his complaint in part and transferring the remaining claims to the, Eastern District of North Carolina pursuant to 28 U.S.C. § 1404(a) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mitchell v. Hudson, No. 3:15-cv-00406-JAG (E.D.Va. July 29, 2015). We further deny Mitchell’s motion for a restraining order.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 To the extent that Mitchell seeks to disqualify Chief Judge Traxler from this appeal, because Chief Judge Traxler has had no involvement in this appeal, we deny the motion as moot.